Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 19,1995, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant worked as an associate attorney in his employer’s law firm for over 31/2 years when, on January 30, 1995, he informed his employer that he was quitting. According to *665claimant’s testimony, claimant then asked the employer how much time he would like for notice, to which the employer responded, "You can leave now.” This version of events essentially comports with that of the employer. The record also contains documents completed by claimant, including his application for unemployment insurance benefits, wherein claimant certified that he quit his job. The employer contends that the Board’s decision awarding claimant unemployment insurance benefits is not supported by substantial evidence and that claimant should have been disqualified from such benefits because he voluntarily left his employment without good cause.
There must be a reversal since the Board’s finding that claimant was fired from his job is not supported by substantial evidence, particularly in view of claimant’s testimony concerning the cessation of his employment and the documentary evidence in the record. The Board’s conclusion in this regard stems from an unsupported interpretation of the events which transpired on January 30, 1995 (see, Matter of Pepino [ARC Re-builders—Roberts], 95 AD2d 914; cf., Matter of Senator [Ross], 76 AD2d 652). Accordingly, upon reviewing the entire record, we conclude that the Board’s determination of eligibility in this case, based upon a finding that claimant was fired, is totally unsupported by any evidence.
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is reversed, without costs, and claim dismissed.